DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 01/14/2022, with respect to objection of Claims 18-19 have been fully considered and are persuasive.  The objection of Claims 18-19 has been overcome. 
Applicant’s arguments, filed 01/14/2022, with respect to 112b rejection of Claim 15 have been fully considered and are persuasive.  The 112b rejection of Claim 15 has been overcome. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 12-14, and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20120093650, hereinafter: “Huber”) view of Pearce (US 5988978) and in further view of Harmsen (US 5466049).
In reference to Claim 1
Huber discloses:

A blower wheel (6) comprising: a plurality of annularly arranged blades (9); an annular structure (8 axial fan ring, 5 hub, 10 radial fan ring, 4 basic housing, ring as indicated by leading line of 6 in Fig. 1) coupled to each of the blades; and a counterweight (18) adhered to the blower wheel, the counterweight including a base layer (base inner layer of 18), wherein the counterweight is configured to correct an imbalance of the blower wheel relative to an axis of rotation of the blower wheel [0020-0024] (Fig. 1-6). 

    PNG
    media_image1.png
    485
    484
    media_image1.png
    Greyscale

Figure 1: Blower of Huber as shown in Figure 1.

Although it appears Huber discloses that the counterweight is disposed on the location of the rotor assembly that is diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel [0023-0024], Huber does not explicitly disclose the counterweight is adhered to the blower wheel on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Huber also does not disclose the base layer of the counterweight has an adhesive coated thereon. 
Pearce teaches:
A fan balanced by counterweights applied to the fan. The counterweight includes a base layer (base of tape 94) having an adhesive coated (“The weights 94 include a bonding or adhering agent affixed to one side and covered with a protective covering such as wax paper, which may be removed prior to application of the balance weights 94 to the blades 18,” 54-58) thereon, wherein the counterweight is configured to correct an imbalance of the fan relative to an axis of rotation of the fan (Col. 1, ll. 11-67; Col. 2, ll. 1-32). (Col. 4, ll. 59-67; Col. 9, ll. 36-64; Fig. 1-12). 
It is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results.  See MPEP 2143(B).
In this case, Huber teaches a blower which differs from the claimed blower because it has a clipped on counterweight. Pearce teaches the counterweight with the adhesive layer. Both counterweights function to balance rotating fans or blowers by adjusting the center of mass. One of ordinary skill in the art could have substituted the adhesive counterweight of Pearce for the clipped counterweight of Huber to yield predictable results because both counterweights are known for balancing rotating fans or blowers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of Huber by using the adhesive counterweight of Pearce because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Harmsen teaches rotatable bodies such as fans, propellers, flywheels, etc. (Col. 3, ll. 3-13) comprising inclusion of a counterweight (balancing material 23) to improve the balance of the rotatable body. Harmsen teaches that “it is known to add small weights to an object diametrically opposite the location of an eccentric center of mass” (Col. 1, ll. 11-17). Furthermore, Figure 7 of Harmsen teaches that the maximum thickness (i.e. weight) of the counterweight (23’) is diametrically opposite the imbalance 11 such that that the thickest part of the counterweight (23’) would be inherently disposed along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Based on the teaching of Huber as modified by Pearce and Harmsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the counterweight of Huber as modified by Pearce by disposing the counterweight on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel as taught by Harmsen for the purpose of determining the placement of the counterweight to balance a rotating body.

In reference to Claim 3 
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 1, wherein Pearce teaches the base layer (base of 94) is formed from a metallic material (“The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 52-54).
In reference to Claim 4
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 1, wherein Pearce teaches the base layer (base of tape 94) conforms to a shape of an outer surface of the blower wheel (“The test clips 30A and 30B are then removed, and replaced by a pair of self-adhesive balance weights 94 which are attached, by a bonding agent, to the top surface of blades 18B and 18C at the optimum radial position identified by testing the ceiling fan 10 with clips 30A and 30B,” Col. 9, ll. 36-40).
In reference to Claim 5
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 1, wherein Huber as modified by Pearce teaches the counterweight is adhered to one of the blades (Huber:9, [0022-0026] Fig. 1-6).
In reference to Claim 6 
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 5, wherein Huber discloses each of the blades (9) includes a leading edge (edge of blade at intake as indicated by leading line of reference 8 in Fig. 2), a trailing edge (edge of blade at the outlet as indicated by leading line of reference 12 in Fig. 1) (“The essential factor is that the air is taken in via the axial fan ring 8, deflected through 90.degree., compressed and then blown out via the radial fan ring 10,” [0020]), a first surface (one of the side surfaces of blade) connecting the leading edge to the trailing edge, and a second surface (the other of the side surfaces of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to the trailing edge of one of the blades. [0020-0022] (Fig. 1-5).
In reference to Claim 7
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 5, wherein Huber discloses each of the blades (9) includes a leading edge (edge of blade at intake as indicated by leading line of reference 8 in Fig. 2), a trailing edge (edge of blade at the outlet as indicated by leading line of reference 12 in Fig. 1) (“The essential factor is that the air is taken in via the axial fan ring 8, deflected through 90.degree., compressed and then blown out via the radial fan ring 10,” [0020]), a first surface (one of the side surfaces of blade) connecting the leading edge to the trailing edge, and a second surface (the other of the side surfaces of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the first surface or the second surface of one of the blades [0020-0022] (Fig. 1-5).
In reference to Claim 10
Huber discloses:
A method of balancing a blower wheel (6) of a blower motor assembly, the method comprising the steps of: determining an imbalance of the blower wheel relative to a rotational axis thereof [0021-0024], and fastening a counterweight (18) to the blower wheel to correct the imbalance of the blower wheel, wherein the determining step includes determining a position of a center of mass of the blower wheel, and wherein the adhering step includes adhering the counterweight to a portion of the outer surface of the blower wheel diametrically opposed to the center of mass with respect to an axis of rotation of the blower wheel.
Huber also discloses the determining step includes determining a position of the imbalance of the blower wheel, and wherein the adhering step includes fastening the counterweight to a portion of the outer surface of the blower wheel diametrically opposed to the imbalance force [0022-0024]. [0020-0024] (Fig. 1-6).

Although Huber discloses that the counterweight is disposed on the location of the rotor assembly that is diametrically opposed to the force [0022-0024], Huber does not explicitly disclose the counterweight is adhered to the blower wheel on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
In addition, Huber discloses the counterweight is fastened to the blade; however, Huber does not explicitly disclose the counterweight is adhered to the blade. 

As described above with reference to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower, and thus the method of Huber by using the adhesive counterweight of Pearce because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Harmsen teaches rotatable bodies such as fans, propellers, flywheels, etc. (Col. 3, ll. 3-13) comprising inclusion of a counterweight (balancing material 23) to improve the balance of the rotatable body. Harmsen teaches that “it is known to add small weights to an object diametrically opposite the location of an eccentric center of mass” (Col. 1, ll. 11-17). Furthermore, Figure 7 of Harmsen teaches that the maximum thickness (i.e. weight) of the counterweight (23’) is diametrically opposite the imbalance 11 such that that the thickest part of the counterweight (23’) would be inherently disposed along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Based on the teaching of Huber as modified by Pearce and Harmsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of determining the position of the counterweight of Huber as modified by Pearce by disposing the counterweight on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel as taught by Harmsen for the purpose of determining the placement of the counterweight to balance a rotating body.
In reference to Claims 12-13
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 10, further Pearce teaches including a step of forming the counterweight by cutting a strip of material to a desired length corresponding to a desired mass of the counterweight (as claimed in Claim 12) and the strip of material has a preselected height, a preselected width, and preselected density (as claimed in Claim 13). Pearce discloses the balance tape 94 is rectangular in shape and is predetermined to be substantially the weight as the test clip 30; thus, the size (i.e. height, width) and the mass (i.e. density) of the balance tape is predetermined. (“It is important that each of the balance weights 94 has a weight which is substantially the same as the weight of one of the test clips 30. Furthermore, it is important that balance weights 94 are positioned proximate the trailing edge 92 of blades 18B and 18C, so that the positioning of weights 94 will be substantially the same as the optimum positions identified for test clips 30A and 30B. The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 45-54).
In reference to Claim 14
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 12, wherein Pearce teaches the strip of material includes a base layer (base layer of tape 94) having an adhesive coated (“self-adhesive balance weight”; Col. 9, ll. 46-54) thereon.
In reference to Claim 16
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 12, wherein Pearce teaches the base layer (base of 94) is formed from a metallic material (“The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 52-54).
In reference to Claim 17
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 10, wherein Huber discloses the blower wheel includes a plurality of annularly arranged blades (9) and an annular structure (8 axial fan ring, 5 hub, 10 radial fan ring, 4 basic housing, ring as indicated by leading line of 6 in Fig. 1) coupled to each of the blades. [0020] (Fig. 1-6). 

In reference to Claim 18
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 17, wherein Huber discloses each of the blades includes a leading edge (edge of blade at intake as indicated by leading line of reference 8 in Fig. 2), a trailing edge (edge of blade at the outlet as indicated by leading line of reference 12 in Fig. 1) (“The essential factor is that the air is taken in via the axial fan ring 8, deflected through 90.degree., compressed and then blown out via the radial fan ring 10,” [0020]), a first surface (one of the side surfaces of blade) connecting the leading edge to the trailing edge, and a second surface (the other of the side surfaces of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the leading edge or the trailing edge of one of the blades. [0020-0022] (Fig. 1-5).
In reference to Claim 19
Huber as modified by Pearce in view of Harmsen discloses:
The method of Claim 17, wherein Huber discloses each of the blades includes a leading edge (edge of blade at intake as indicated by leading line of reference 8 in Fig. 2), a trailing edge (edge of blade at the outlet as indicated by leading line of reference 12 in Fig. 1) (“The essential factor is that the air is taken in via the axial fan ring 8, deflected through 90.degree., compressed and then blown out via the radial fan ring 10,” [0020]), a first surface (one of the side surfaces of blade) connecting the leading edge to the trailing edge, and a second surface (the other of the side surfaces of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the first surface or the second surface of one of the blades. [0020-0022] (Fig. 1-5).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20120093650, hereinafter: “Huber”) view of Pearce (US 5988978) and in further view of Harmsen (US 5466049) as applied to claims 1 and 14 above, and further in view of Clarke (US 2720013).
In reference to Claims 2 and 15
Huber as modified by Pearce in view of Harmsen discloses:
The blower wheel of Claim 1 and the method of Claim 14. Pearce teaches the metal tape 94 is used for balancing the fan wheel. Pearce also discloses that other types of balance weights may be used to attach to the surface of the blade (Col. 9, ll. 52-64). 
Pearce is silent that the base layer is formed from a polymeric material.	
Clarke teaches a fan (20) having adhesive tape (10) which is adhered to the surface of the blades (22). The base layer of the tape (10) is made from polymeric material (i.e. plastic) (Col. 2, ll. 7-20; Fig. 1-2).
Based on the teaching of Pearce and Clarke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balancing tape of Pearce by constructing the base layer of the balancing tape with a polymeric material as taught by Clarke for the purpose of adhering the tape to the blower.


Claims 1, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 6156090) in view of Harmsen (US 5466049) and in further view of Pearce (US 5988978).

In reference to Claim 1
Ishikawa discloses:
A blower wheel (102) comprising: a plurality of annularly arranged blades (108); an annular structure (110, 109) coupled to each of the blades; and a counterweight (170) adhered to the blower wheel, the counterweight including a base layer (base of 170), wherein the counterweight is configured to correct an imbalance of the blower wheel relative to an axis of rotation of the blower wheel (Col. 3, ll. 19-27; Col. 7, ll. 16-40; Fig. 12-19). 
Ishikawa does not explicitly disclose the counterweight is adhered to the blower wheel on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Ishikawa does not disclose the base layer of the counterweight has an adhesive coated thereon.

Harmsen teaches rotatable bodies such as fans, propellers, flywheels, etc. (Col. 3, ll. 3-13) comprising inclusion of a counterweight (balancing material 23) to improve the balance of the rotatable body. Harmsen teaches that “it is known to add small weights to an object diametrically opposite the location of an eccentric center of mass” (Col. 1, ll. 11-17). Furthermore, Figure 7 of Harmsen teaches that the maximum thickness (i.e. weight) of the counterweight (23’) is diametrically opposite the imbalance 11 such that that the thickest part of the counterweight (23’) would be inherently disposed along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Based on the teaching of Ishikawa and Harmsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of determining the position of the counterweight of Pearce by disposing the counterweight on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel as taught by Harmsen for the purpose of utilizing a well-known method of determining the placement of the counterweight to balance a rotating body.


Pearce teaches:
A fan balanced by counterweights applied to the fan. The counterweight includes a base layer (base of tape 94) having an adhesive coated (“The weights 94 include a bonding or adhering agent affixed to one side and covered with a protective covering such as wax paper, which may be removed prior to application of the balance weights 94 to the blades 18,” 54-58) thereon, wherein the counterweight is configured to correct an imbalance of the blower wheel relative to an axis of rotation of the blower wheel (Col. 1, ll. 11-67; Col. 2, ll. 1-32). (Col. 4, ll. 59-67; Col. 9, ll. 36-64; Fig. 1-12).
It is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results.  See MPEP 2143(B).
In this case, Ishikawa teaches a blower which differs from the claimed blower because it has a clipped on counterweight. Pearce teaches the counterweight with the adhesive layer. Both counterweights function to balance rotating fans or blowers by adjusting the center of mass. One of ordinary skill in the art could have substituted the adhesive counterweight of Pearce for the clipped counterweight of Ishikawa to yield predictable results because both counterweights are known for balancing rotating fans or blowers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blower of Ishikawa by using the adhesive counterweight of Pearce because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

In reference to Claim 8
Ishikawa in view of Harmsen as modified by Pearce discloses:
The blower wheel of Claim 1, wherein the counterweight (94 Pearce; 170 Ishikawa) is adhered to the annular structure (110, 109, Ishikawa) (Col. 3, ll. 19-27; Col. 7, ll. 16-40; Fig. 12-19, Ishikawa).
In reference to Claim 9
Ishikawa in view of Harmsen as modified by Pearce discloses:
The blower wheel of Claim 8, wherein the annular structure includes an inner circumferential surface (inner circumferential surface of 110, 109, Ishikawa) and an outer circumferential surface (outer circumferential surface of 110, 109, Ishikawa), wherein the counterweight is adhered to … the outer circumferential surface of the annular structure (Col. 1, ll. 11-67; Col. 2, ll. 1-32). (Col. 4, ll. 59-67; Col. 9, ll. 36-64; Fig. 1-12, Ishikawa).

Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 6156090) in view of Harmsen (US 5466049).

In reference to Claim 10
Ishikawa discloses:
A method of balancing a blower wheel of a blower motor assembly, the method comprising the steps of: determining an imbalance of the blower wheel relative to a rotational axis thereof; and adhering (“The balance weight 170 is fixed by elastic forces of the arms 170a and/or by a friction between the arm 170a and the surface of the flat portions 109b and 10b,” Col. 7, 22-25) a counterweight (170) to the blower wheel to correct the imbalance of the blower wheel (Col. 2, ll. 5-24; Col. 3, ll. 19-26; Col. 7, ll. 16-62; Fig. 12-19). 
Ishikawa does not explicitly disclose the determining step includes determining a position of a center of mass of the blower wheel, and wherein the adhering step includes adhering the counterweight to a portion of the outer surface of the blower wheel diametrically opposed to the center of mass with respect to an axis of rotation of the blower wheel.

Harmsen teaches rotatable bodies such as fans, propellers, flywheels, etc. (Col. 3, ll. 3-13) comprising inclusion of a counterweight (balancing material 23) to improve the balance of the rotatable body. Harmsen teaches that “it is known to add small weights to an object diametrically opposite the location of an eccentric center of mass” (Col. 1, ll. 11-17). Furthermore, Figure 7 of Harmsen teaches that the maximum thickness (i.e. weight) of the counterweight (23’) is diametrically opposite the imbalance 11 such that that the thickest part of the counterweight (23’) would be inherently disposed along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel.
Based on the teaching of Ishikawa and Harmsen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of determining the position of the counterweight of Pearce by disposing the counterweight on a vector line through a center of mass of the blower wheel and the axis of rotation of the blower wheel and diametrically opposed to the center of mass with respect to the axis of rotation of the blower wheel as taught by Harmsen for the purpose of determining the placement of the counterweight to balance a rotating body.
In reference to Claim 17
Ishikawa in view of Harmsen discloses:
The method of Claim 10, wherein the blower wheel includes a plurality of annularly arranged blades (108) and an annular structure (110, 109) coupled to each of the blades (Col. 5, ll. 34-57; Fig. 12). 
In reference to Claim 20
Ishikawa in view of Harmsen discloses:

The method of Claim 17, wherein the annular structure (110, 109) includes an inner circumferential surface (inner circumferential surface of 110, 109) and an outer circumferential surface (outer circumferential surface of 110, 109), wherein the counterweight is adhered to one of the inner circumferential surface or the outer circumferential surface of the annular structure. (Col. 7, ll. 16-62; Fig. 12-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhang et al. (CN 107100889) discloses a fan wheel comprising balancing weights added to the annular disk. 

    PNG
    media_image2.png
    521
    695
    media_image2.png
    Greyscale

Figure 2: Reference Fig. 1 of Zhang et al.

Aust (EP 1571436) discloses a fan wheel wherein the balancing weight is positioned along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel.

    PNG
    media_image3.png
    449
    701
    media_image3.png
    Greyscale
 Figure 3: Reference Fig. 1 of Aust.

Trionfetti (EP 1148249) discloses a fan blade wherein the balancing weight is positioned along a vector line which goes through a center of mass of the blower wheel and the axis of rotation of the blower wheel.
    PNG
    media_image4.png
    290
    386
    media_image4.png
    Greyscale

Figure 4: Reference Fig. 2 of Trionfetti.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745